Citation Nr: 1028243	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as 
jungle rot of the groin and feet, to include as secondary to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  

In March 2007, the Veteran presented testimony at a personal 
hearing conducted at the St. Paul RO before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ) who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this case.  
A transcript of this personal hearing is in the Veteran's claims 
folder.

In July 2007 and October 2009, the Board remanded the matter on 
appeal for further development.  Pursuant to the October 2009 
remand, in November 2009, VA sent the Veteran a letter requesting 
clarification regarding a January 2009 letter wherein it was 
indicated that the Veteran informed the VAMC that he wished to 
withdraw his claim.  The claims file is absence for a response to 
that letter.  However, in April 2010, after the Veteran failed to 
report to a March 2010 VA examination, VA contacted the Veteran 
to see if he wished to reschedule this examination.  He indicated 
that he did not wish to reschedule the examination.  Further, in 
the June 2010 brief, the Veteran's representative did not contend 
that the Veteran wishes to withdraw his appeal.  Accordingly, the 
Board will proceed with consideration of this issue.

As will be discussed below, the claim on appeal is being granted 
and therefore it is not necessary to discuss whether the 
directives of the remand have been substantially complied with.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 


FINDING OF FACT

The Veteran's report that he developed a fungal rash on his groin 
and feet in 1968 while serving in Vietnam and has continued to 
experience a rash in these areas when it is hot and sweaty is 
competent and credible.  


CONCLUSION OF LAW

After resolving reasonable doubt in favor of the Veteran, a skin 
disability of the groin and feet was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307(a)(6), 3.309(e) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for a 
skin disability of the groin and feet on appeal is being granted, 
there is no need to review whether VA's statutory duties to 
notify and assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002).  Notwithstanding the foregoing, a veteran may establish 
service connection based on exposure to Agent Orange with proof 
of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, and after resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
that he is entitled to service connection for a skin disability 
of his groin and feet.  The Veteran's DD 214 indicates that he is 
in receipt of the Combat Action Ribbon and he testified that he 
served in Vietnam for thirteen months and two days.  As such, the 
Veteran served in the Republic of Vietnam during the Vietnam era 
and is therefore presumed to have been exposed during such 
service to certain herbicide agents, including Agent Orange.  
However, the Veteran does not have a disability that is shown to 
be associated with Agent Orange exposure as there are no 
diagnoses of chloracne or other acneform diseases consistent with 
chloracne and jungle rot is not listed among the disorders for 
which a presumption based on herbicide exposure is warranted 
under 38 C.F.R. § 3.309(e).  Therefore, the Board finds that the 
Veteran is not entitled to service connection under the 
presumptive provisions in the law regarding diseases due to 
herbicide exposure.  

However, as reflected above, the availability of presumptive 
service connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange.  Stefl, 21 Vet. 
App. at 120.  In other words, a regulatory established 
presumption is not the sole method for showing causation in 
establishing a claim for service connection for disability due to 
herbicide exposure.  The Board will now consider whether service 
connection for a skin disability due to Agent Orange exposure is 
warranted on a direct basis.  

The Veteran testified that he first noticed a fungus on his groin 
and feet three to four times while serving in Vietnam in 1968.  
He received no treatment in service.  The Veteran added that he 
currently gets a rash in these areas in the summertime when the 
environment is wet and he is sweating.  

The post-service medical evidence contains a February 2007 VA 
record noting a fine red rash on the Veteran's chest, back, and 
legs over the last couple of months.  The VA physician 
characterized it as a generalized follicular-type rash that was 
suggestive of Agent Orange exposure.  The impression was 
generalized maculopapular rash, question of liver or Agent 
Orange.  A follow-up was requested.  Private medical records 
dated in February 2007 identify a rash on the torso, legs, groin, 
hands, and arm for about a month.  The examiner indicated that 
based on the Veteran's history, it sounded like hives and was 
related to something he was eating.  The assessment was pruritic 
papular rash and urticaria by history.  The examiner was 
concerned about scabies with the distribution and nature of the 
rash and felt the urticaria was related to food allergies.  A 
March 2007 VA record added that the Veteran had a red pruritic 
rash which has been intermittent and fluxuating especially on his 
torso and occasionally on his upper and lower extremities.  He 
reported that his wife/girlfriend had similar symptoms and he 
indicated that his house is quite dry.  The assessment was 
eczematous dermatitis and the Veteran was educated on the 
importance of moisturizing his environment.  

The Board finds it significant that despite his earlier repeated 
requests for a VA examination, and after he failed to report for 
the scheduled examination in March 2010 that was ordered pursuant 
to the October 2009 remand, the Veteran informed the VAMC that he 
did not wish to reschedule the VA examination.  Thus, the Board 
must base this decision on the available evidence of record.  See 
38 C.F.R. 
§ 3.655(b).  

In this regard, the Board observes that since the most recent 
remand in 2009, both the Court of Appeals for Veterans Claims and 
the Federal Circuit have emphasized the role of lay evidence when 
analyzing whether the criteria for service connection have been 
met.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009).  The Courts have indicated that in some circumstances, 
the presence of a disorder is capable of lay observation.  See 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  For this 
reason, and after considering the other evidence in this case, 
the Board has found the Veteran's account that he has had a rash 
on his groin and feet during service and periodically since 
service when in hot climates when he is likely to sweat to be 
competent and credible.  The Board observes that the Veteran is 
competent to report that he began experiencing a rash in his 
groin and on his feet during his service in Vietnam in 1968.  
Further, the Board finds the Veteran's account that this occurred 
and that he still experiences a rash in this areas when it is hot 
and he is more prone to sweat to be credible.  The Board also 
observes the February 2007 VA treatment entry which indicated 
that the impression of generalized maculopapular rash was 
suggestive of Agent Orange exposure.  Thus, there is probative 
and persuasive evidence indicating that the Veteran has a skin 
disorder related to his period of service.  

However, there is also probative and persuasive evidence 
indicating that the Veteran has perhaps another skin disorder 
that has not been shown to be related to his military service.  
The Board notes that the objective findings of a skin disorder 
were in February and March 2007, a time period that is not known 
to be hot or humid in Minnesota.  Moreover, examiners suggested 
that a rash was related to an allergic reaction and dry 
conditions, which is contrary to the Veteran's report of 
conditions during which he experiences the rash on his groin and 
feet.  Accordingly, the grant of service connection is limited to 
the areas of the groin and feet as the more persuasive evidence 
of record does not suggest that a skin disorder on other areas of 
the body is related to the Veteran's service.  The Board must 
emphasize that the Veteran failed to report to and declined to 
reschedule a VA examination that might have clarified the 
etiology of the skin condition on the other areas of his body.  
As such, entitlement to service connection for a skin disorder 
manifested in the groin and feet is granted.  


ORDER

Entitlement to service connection for a skin disorder manifesting 
in the groin and feet is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


